04/07/2022



                                                                                 Case Number: DA 21-0348




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                     Supreme Court Cause No. DA 21-0348


 ROBERT STINCHFIELD,

                       Plaintiff/Appellant,       ORDER GRANTING
                                                APPELLEE’S UNOPPOSED
        -vs-                                    MOTION FOR EXTENSION
                                                TO FILE ANSWER BRIEF
 CITY OF SIDNEY,

     Defendant/Appellee/Cross-Appellant.

      Pursuant to the City of Billings’ Motion and Montana Rule of Appellate

Procedure 26, for good cause appearing and noting that Appellant does not object,

Appellee is granted a seventeen-day extension to file its Answer Brief. Appellee’s

Answer Brief shall be due May 2, 2022.

      DATED this _________ day of April, 2022.



                                     By:_________________________________




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                             April 7 2022